Citation Nr: 9931561	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  92-20 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating on the basis of individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from November 1963 to March 
1983.

This matter is on appeal from August and October 1991 rating 
decisions, which denied entitlement to increased ratings in 
excess of 10 percent for recurrent low back strain, 
entitlement to compensable evaluations for post-operative 
right medial meniscectomy and bilateral hearing loss, and 
entitlement to a total rating on the basis of individual 
unemployability.  On appellate review in September 1994, the 
Board of Veterans' Appeals (Board) remanded the matter for 
additional development.  

In May 1995 the Department of Veterans Affairs (VA) Regional 
Office (RO) assigned a 20 percent rating for recurrent low 
back strain and a 10 percent rating for post-operative right 
medial meniscectomy, each effective June 6, 1991.  In April 
1996 the RO assigned a 40 percent rating for low back strain 
with discogenic disease and left sciatica, effective 
May 3, 1995 and a 10 percent rating for bilateral hearing 
loss, effective March 22, 1996. 

In a September 1996 decision the Board denied entitlement to 
an increased rating for bilateral hearing loss and remanded 
the other issues for additional development.  After the 
Board's remand, in April 1997 the RO confirmed and continued 
the assigned ratings associated with the right knee and lower 
back claims.  The case thereafter was returned to the Board.  
In June 1997, the Board granted entitlement to an increased 
rating for a low back disability to 60 percent and denied 
entitlement to an increased evaluation in excess of 10 
percent for post-operative right medial meniscectomy and 
entitlement to a total rating on the basis of individual 
unemployability.  

Thereafter, the veteran filed a motion for reconsideration, 
which was denied in November 1997.  The veteran then appealed 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter referred to as the Court).  

Upon reviewing an April 1999 Joint Motion For Remand And To 
Stay Proceedings, the Court granted the motion and vacated 
the part of the Board's decision that denied a total rating 
on the basis of individual unemployability and remanded the 
matter to the Board.  The remaining issues on appeal, an 
increased rating for a low back disability and post-operative 
right medial meniscectomy, were dismissed.  

It is noted that in an April 1997 rating decision, the RO 
effectuated the Board's decision, which increased the 
assigned 40 percent evaluation to 60 percent for the low back 
disability and that in an April 1999 rating action, the RO 
confirmed and continued the assigned 60 percent rating for 
the low back disability; increased the evaluation for 
residuals of status post right medial meniscectomy from 10 to 
20 percent and assigned a separate 10 percent rating for 
traumatic arthritis of the right knee with evidence of 
painful motion; and granted entitlement to an 100 percent 
evaluation under the provisions of 38 C.F.R. § 4.30 for the 
period between May 6, 1997 to July 1, 1997 and entitlement to 
special monthly compensation based on being housebound for 
the period between May 6, 1997 to June 30, 1997.  The denial 
of entitlement to individual unemployability was confirmed 
and continued.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  Service connection is in effect for a low back 
disability, evaluated at 60 percent; recurrent neck strain, 
evaluated at 10 percent; postoperative right medial 
meniscectomy, evaluated at 20 percent; arthritis of the right 
knee, evaluated at 10 percent; bilateral hearing loss, 
evaluated at 10 percent; and residuals of a fracture of the 
right head fifth metacarpal and fractured D7 vertebra, each 
separately evaluated as noncompensably disabling.

3.  The veteran's service-connected disabilities preclude him 
from engaging in substantially gainful employment.


CONCLUSION OF LAW

The veteran is unemployable due to his service-connected 
disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran alleges that he is entitled to a 
total rating based on his service-connected disabilities.  He 
contends that his service-connected disabilities, 
particularly his low back disability, prevent him from 
obtaining and maintaining substantially gainful employment.  
As previously noted, service connection is in effect for low 
back strain with discogenic disease and left sciatica, 
evaluated at 60 percent; postoperative right medial 
meniscectomy, evaluated at 20 percent; arthritis of the right 
knee, evaluated at 10 percent; recurrent neck strain, 
evaluated at 10 percent; bilateral hearing loss, evaluated at 
10 percent; and residuals of a fracture head fifth right 
metacarpal and residuals fracture D7 vertebra, each 
separately evaluated as noncompensable.  The combined total 
rating is 80 percent.

A total disability rating may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability, provided that, if there is only 
one such disability, the disability shall be rated at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  For 
the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  The regulation further provides that the existence 
or degree of nonservice-connected disability or disabilities 
or previous unemployability status will be disregarded where 
the aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Id.  Further, rating boards shall submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards noted above.  38 
C.F.R. § 4.16(b).

Here, the assigned disability evaluations meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  As noted 
above, as service connection is in effect for low back strain 
with discogenic disease and left sciatic, evaluated at 60 
percent and the veteran's combined evaluation is 80 percent.  
See generally 38 C.F.R. § 4.25, Table I (1999).  Therefore, 
the Board must determine whether the veteran's service-
connected disabilities render him unemployable without regard 
to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 C.F.R. §§ 3.102, 4.3.

After reviewing and weighing the pertinent evidence, the 
Board finds that pathology attributable to the veteran's 
service-connected residuals from the lower back strain with 
discogenic disease and left sciatica, right medial 
meniscectomy, traumatic arthritis of the right knee, and 
recurrent neck strain prevent him from obtaining and 
sustaining substantially gainful employment.

In this case, the Board is cognizant of the negative evidence 
of record, which consists of employment reports such as a 
June 1992 letter from the Law Offices of Moore and Peterson; 
April 1992 letters from the Orange County Bar Association, 
Pleus, Adam and Spears, P.A., Maguire, Voorhis and Wells, 
P.A., and the Florida Department of Transportation; a June 
1992 letter from the Law Offices of Rumberger, Kirk, and 
Caldwell; and an August 1993 letter from the State of Florida 
HRS, all of which show that the veteran was denied employment 
because he did not meet the specific requirements they 
desired.  Not one of the letters indicates that the veteran's 
service-connected disabilities were considered when denying 
employment.

Nevertheless, the evidence overall shows that residuals of 
the veteran's service-connected disabilities prevent him from 
obtaining and sustaining substantially gainful employment.  
In this regard, the relevant evidence consists VA hospital, 
outpatient treatment, and examination reports dated from May 
1987 to December 1994, which show that the veteran complained 
of chronic recurrent low back pain, knee pain, and neck pain 
and received treatment and Social Security Administration 
reports with numerous attachments, which generally show that 
although in May 1990 entitlement to disability compensation 
was denied, it was eventually granted in May 1991.

The evidence also consists of the veteran's March 1996 VA 
examination report.  On examination, the veteran complained 
of pain with radiation, numbness, tingling, and weakness and 
stated that he used a cane with the right hand and a left 
knee brace because of left lower extremity numbness and 
weakness.  During examination, the examiner noted that the 
veteran did not sit in a regular chair because of back pain 
and reported that the veteran stated that he was unable to 
tolerate more than a couple of minutes of sitting, standing, 
and walking.  He also experienced pain when lying down.  

Examination showed that the veteran wore a full back brace, 
as well as a long left lower extremity brace of the knee and 
ankle.  No evidence of fixed deformity or muscle spasms of 
the back was noted.  Forward flexion was to 30 degrees with 
extension to 5 degrees, lateral flexion to 5 degrees, 
bilaterally and rotation to 5 degrees, bilaterally.  The 
veteran could not toe or heel walk because of pain.  However, 
no neurological deficits were noted.  The diagnosis was 
chronic low back pain with discogenic disease and left 
sciatica; symptoms getting much worse.

Also of record is the veteran's March 1997 VA examination 
report.  At examination in March 1997, examination revealed 
severe tenderness throughout the entire lumbar spine and 
spasms of paraspineal musculature.  No postural abnormalities 
or fixed deformity however were noted.  Flexion was to 
20 degrees with extension to 10 degrees, lateral flexion to 
20 degrees, bilaterally, and rotation approximately 10 to 20 
degrees, bilaterally.  All movements were limited by pain.  
During examination, the veteran stated that he could not walk 
on his toes or heels.  Although significant pain with plantar 
dorsiflexion and some giveaway weakness with plantar 
dorsiflexion of the feet were present, good strength with 
knee flexion and extension were also present.  Further 
although decreased sensation on the lateral aspect of the 
legs was demonstrated, sensation was otherwise intact.  
Babinski's test was negative, patella reflexes were 2+, and 
Achilles' reflexes were 1+.  No neurological deficits were 
shown.  X- rays revealed adequate joint space with no 
significant evidence of degenerative joint disease without 
evidence of significant osseous abnormality.  The diagnosis 
was chronic lumbar strain with radicular symptoms. 

Regarding the right knee, examination revealed a 6-centimeter 
well-healed scar of the medial aspect of the right knee.  
Flexion was to 140 degrees with extension to 10 degrees.  
Medial and lateral joint line tenderness was present although 
the knee was stable to Varus/Valgus stress and anterior and 
posterior Drawer's test.  X-rays of the knee showed slight 
narrowing of the medial joint line; otherwise, findings 
showed no significant osteoarthritis.  The diagnosis was 
status post right knee meniscectomy with possible 
degenerative meniscus tear.  

In the discussion section, the examiner, in part, stated that 
X-rays showed adequate joint space remaining without 
significant osteoarthritis.  However, he noted that the 
veteran's right knee caused significant pain with ambulating 
and the veteran used a cane.  In terms of low back pain, the 
examiner added that the veteran had significant pain which 
had progressively worsened over the past several years and 
that he had not been able to hold a job since 1989 secondary 
to back pain.  The veteran had significant pain on motion of 
his lower extremities and back.  It appeared that he would be 
unable to perform work, which would require any prolonged 
sitting, standing, stooping, bending, or lifting.  

On VA examination in July 1998, regarding the low back, 
findings showed diffuse tenderness of the lower lumbar spine 
in the region of L4-L5 and S1.  Bilateral mild myospasm was 
noted as well.  Flexion was to 50 degrees with extension to 
20 degrees, lateral flexion to 25 degrees, and rotation to 25 
degrees with pain on all movements.  The veteran could not 
stand on his heels or toes due to pain and he stated that he 
felt as though he would lose his balance.  Straight leg 
raises were positive bilaterally at 85 degrees with back 
pain.  Motor testing was 4/5 throughout with bilateral pain 
of the lower extremities.  Sensation was grossly intact and 
symmetric, except the right foot felt slightly less sensation 
in comparison to the left, of the L5-S1 distribution.  Deep 
tendon reflexes were 2+ and symmetric in bilateral patellar 
and Achilles' tendons.  Babinski was downgoing, bilaterally.  
X-rays of the lateral lumbar spine showed no significant loss 
of joint space but some degenerative changes of the posterior 
elements of the lower lumbar spine and L4, L5, S1.  A 
computed tomography (CT) scan of the lumbar spine did not 
show any obvious disc herniation, although some thickening of 
the posterior longitudinal ligament and --hypertrophy of the 
L4-5 and L5-S1 areas, which did not appear to be impinging on 
the nerve roots, was noted.  The impression was chronic low 
back pain with radicular symptoms.

Regarding the right knee, range of motion extended from 0 to 
120 degrees with significant pain of the lower back and hips.  
No significant fusion was noted but moderate laxity to 
anterior Drawer's and Lachman's testing was demonstrated and 
it was difficult to perform testing secondary to pain.  
Significant instability with varus or valgus stress testing 
was not demonstrated.  X-rays disclosed degenerative changes 
with decreased joint space of the medial compartment of the 
right knee as well as some squaring of the medial femoral 
condyle.  The impressions were right knee posttraumatic 
arthritis, probable anterior cruciate ligament deficient, and 
status post open medial meniscectomy.  

As previously noted, upon review of the recent clinical 
findings in conjunction with the examiner's comments made in 
March 1997, the Board concludes that pathology attributable 
to the veteran's service-connected residuals from the lower 
back strain with discogenic disease and left sciatica, right 
medial meniscectomy, traumatic arthritis of the right knee, 
and recurrent neck strain prevent him from obtaining and 
sustaining substantially gainful employment.  Again, although 
numerous employment letters show that the veteran was denied 
employment due to nonservice-connected reasons, on VA 
examination in March 1997, the examiner stated that the 
veteran had significant pain which had progressively worsened 
over the past several years and that he had not been able to 
hold a job since 1989, secondary to back pain.  The veteran 
experienced significant pain with range of motion of his 
lower extremities and back and appeared unable to perform 
work, which would require any prolonged sitting, standing, 
stooping, bending, or lifting.  Additionally, on examination 
in 1998, clinical findings showed that the veteran's 
disabilities had increased in severity, as increased 
limitation of motion with pain was demonstrated.  Considering 
the foregoing evidence, the Board finds that the evidence 
shows that the veteran's service-connected disabilities 
render him unable to perform manual and professional labor.  
That is, the severity of the veteran's service-connected 
disabilities is productive of such functional impairment that 
he is prevented from obtaining and sustaining substantially 
gainful employment for which he has the education, training, 
and employment history to pursue.  Accordingly, a total 
rating based on individual unemployability is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 
4.16.



ORDER

A total rating based on individual unemployability is 
granted, subject to the regulations governing the payment of 
monetary benefits.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

